i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-07-00880-CR

                                            Lupe GOMEZ,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006-CR-6522
                        Honorable Juanita A. Vasquez-Gardner, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 3, 2008

AFFIRMED

           Appellant Lupe Gomez was charged by indictment with burglary of a habitation with the

intent to commit a felony (repeater). Gomez entered an open plea of nolo contendere and pled true

to having previously been convicted of murder. He was then sentenced to forty years of

imprisonment. Gomez timely filed a notice of appeal. His court-appointed appellate attorney has

filed a brief in which she raises two arguable points of error, but nonetheless concludes that this

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State,
                                                                                     04-07-00880-CR

573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that appellant was provided with a copy of

the brief and motion to withdraw and was further informed of his right to review the record and file

his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

Gomez did not file a pro se brief.

       We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion to

withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.);

Bruns, 924 S.W.2d at 177 n.1.



                                                      Karen Angelini, Justice

Do not publish




                                                -2-